RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3623-18T1

E.H.,

          Plaintiff-Respondent,

v.

K.H.,

     Defendant-Appellant.
____________________________

                    Argued telephonically July 14, 2020 –
                    Decided September 9, 2020

                    Before Judges Sabatino and Susswein.

                    On appeal from the Superior Court of New Jersey, Chancery
                    Division, Family Part, Burlington County, Docket No. FV-03-1156-
                    19.

                    Hanan M. Isaacs argued the cause for appellant (Kingston Law
                    Group, attorneys; Hanan M. Isaacs, on the briefs).

                    E.H., respondent, argued the cause pro se (Megha R. Thakkar, on
                    the brief).1

PER CURIAM

1
    Respondent's counsel withdrew after the briefs were filed.
      Defendant, K.H., appeals from the March 15, 2019 final restraining order

(FRO) entered against him pursuant to the Prevention of Domestic Violence Act

(PDVA), N.J.S.A. 2C:25-17 to -35.2 The trial court found defendant harassed

his estranged wife, plaintiff (E.H.), when he mailed his answer and counterclaim

(referred to jointly as counterclaim) in their divorce action to several of

plaintiff's coworkers, the wife of one of the coworkers, and to plaintiff's father.

The counterclaim contained graphic and scandalous allegations about plaintiff.

      Defendant does not dispute he disseminated copies of the counterclaim

anonymously to persons who had no role in the divorce litigation. He contends

he was acting as a "whistleblower" and that he did not have a purpose to harass

as required by N.J.S.A. 2C:33-4. He further argues the trial court's ruling

impinged upon his rights of free speech. He also contends the trial court erred

in finding that an FRO is needed to prevent future domestic violence because

there was no proof that he would commit physical violence against plaintif f.

      After carefully reviewing the record in view of the applicable legal

principles, we vacate the FRO and remand for the trial court to make additional



2
 In accordance with Rule 1:38-3(d)(9), and to protect the privacy of the parties,
we use initials to refer to the defendant and plaintiff in this domestic violence
matter.
                                                                           A-3623-18T1
                                        2
findings of fact and law with respect to the various predicate acts of domestic

violence that were alleged in plaintiff's temporary restraining order (TRO). The

trial court made findings only with respect to the anonymous dissemination of

the counterclaim. The trial court, moreover, did not clearly indicate which

specific type(s) of harassment under N.J.S.A. 2C:33-4 the court found that

defendant had committed. To the extent the trial court may have relied on the

type of harassment defined in N.J.S.A. 2C:33-4(c), the court did not make

findings with respect to material elements of that offense that were added in

State v. Burkert, 231 N.J. 257 (2017), to conform the statute with constitutional

requirements.

      We therefore remand for the trial court to clarify its decision and also to

make factual findings and conclusions of law with respect to other conduct

plaintiff alleged to constitute harassment. We also remand for the trial court to

make findings concerning the alleged predicate acts of stalking and criminal

coercion.

                                       I.

      We presume the parties are familiar with the marital discord leading to

this appeal. We therefore only briefly summarize the procedural history of this

matter and pertinent testimony adduced at the FRO hearing. In October 2018,


                                                                         A-3623-18T1
                                       3
after six years of marriage, plaintiff filed for divorce citing irreconcilable

differences. The parties had a tumultuous relationship during their marriage and

the divorce litigation was embittered. In November 2018, plaintiff obtained a

TRO against defendant alleging he had (1) punched walls; (2) yelled and

screamed at plaintiff and threatened to take their son away; (3) called plaintiff

names, including "whore," and told her she was a "bad mom" who would "never

make partner or succeed in her career because she is a whore"; and (4) threatened

to call plaintiff's job and her family "and [tell] them who she really is." In

December 2018, plaintiff agreed to dismiss that initial TRO complaint and the

parties entered into a consent order for civil restraints.

      In January 2019, defendant filed his answer and counterclaim in the

divorce action. Defendant alleged in the counterclaim that plaintiff committed

adultery with three individuals: (1) an employee at plaintiff's workplace; (2) a

married individual who supervised plaintiff; and (3) a colleague in plaintiff's

industry. Defendant claimed that plaintiff used the workplace affairs to advance

professionally and to receive positive annual reviews. He also alleged that

plaintiff misappropriated company funds to facilitate the affair with her

supervisor. Defendant further claimed that plaintiff was guilty of extreme

cruelty towards him by various means, including by sending and receiving


                                                                         A-3623-18T1
                                         4
sexually explicit texts, pictures, and social media messages with the individuals

she allegedly was having affairs with.

      Defendant anonymously mailed five copies of the counterclaim to (1) the

managing partner of the company for whom plaintiff works; (2) the Chief

Operating Officer (COO) of the company; (3) the partner to whom plaintiff

directly reported; (4) the wife of the supervisor she allegedly was having an

affair with; and (5) plaintiff's parents.    After learning that defendant had

distributed copies of the counterclaim to these individuals, plaintiff obtained a

second TRO alleging harassment. The TRO complaint was later amended

without objection to also allege stalking, N.J.S.A. 2C:12-10, and criminal

coercion, N.J.S.A. 2C:13-5.

      The Family Part judge heard testimony over the course of three FRO

hearing dates in January, February, and March 2019. Plaintiff testified that

defendant "made threats . . . that he would . . . destroy[] [her] family, destroy[]

[her] workplace, destroy[] [her] reputation," and he "stole property out of the

home" in violation of the civil restraints. Plaintiff described how defendant's

actions threatened her career.

      Plaintiff also described defendant's behavior she deemed to be irrational,

including the destruction of a sign in the home. Plaintiff also described an


                                                                           A-3623-18T1
                                         5
incident in which defendant verbally attacked her, refused to leave, threatened

to call her family, and tried to prevent her from leaving the home.            She

eventually broke free and drove to her parent's home, but defendant continued

repeatedly to attempt to contact her.

      Plaintiff testified as to several video doorbell camera recordings. Plaintiff

offered to play two videos that showed defendant urinating on plants and

displaying both middle fingers to the doorbell camera. Defendant did not

dispute that he had engaged in that conduct and, for that reason, the trial court

declined to view those recordings.      The court did, however, view another

doorbell camera recording that showed defendant following plaintiff out of the

house and screaming and cursing at her.

      Plaintiff also testified that defendant followed her in his car, looked up

her phone calls in their Verizon account, and punched walls and pillows. She

testified that defendant tampered with the home's doorbell camera, despite

language in the civil restraints preventing such conduct. Plaintiff claimed that

defendant stalked her by means of the doorbell camera system.

      Defendant testified and denied harassing or stalking plaintiff.           He

admitted he damaged a sign when he learned about plaintiff's alleged affairs but

denied verbally harassing plaintiff. He also presented his interpretation of what


                                                                           A-3623-18T1
                                        6
was shown in the doorbell camera video that was viewed by the court, denying

that he had grabbed plaintiff's wrist or prevented her from leaving the home.

Defendant admitted he had urinated on plaintiff's plants and displayed his

middle fingers to the doorbell camera but denied that conduct was meant to

harass plaintiff.   Defendant also denied behaving irrationally after civil

restraints were entered.

      Defendant admitted he anonymously mailed copies of the counterclaim to

plaintiff's coworkers, but defended that decision claiming they "really needed to

know [plaintiff's] lies, what she's been doing . . . to her company in the

workplace." Defendant described himself as a whistle-blower.

      Defendant also admitted to sending the counterclaim to the wife of one of

the coworkers with whom plaintiff was allegedly having an affair. Defendant

claimed she "had a right to know." Finally, defendant admitted to sending a

copy of the counterclaim to plaintiff's parents. Defendant testified he had a good

relationship with plaintiff's father and wanted him to know about plaintiff's

alleged lies.

      Defendant admitted on cross examination he knew that mailing the

counterclaim would likely upset plaintiff. He further acknowledged he knew




                                                                          A-3623-18T1
                                        7
that she could be fired as a result of his disseminating the counterclaim to her

coworkers.

                                        II.

      We turn next to the trial court's ruling rendered immediately after the

attorneys' closing arguments at the FRO hearing. The court in its oral decision

acknowledged that the TRO complaint alleged predicates acts of harassment,

criminal coercion, and stalking. The court made specific findings, however,

only with respect the harassment allegation, explaining:

             As counsel is aware, essentially only one of those
             [predicate acts] needs to [be] proven. It's not necessary
             to prove by a preponderance each and every allegation
             as to the boxes that are checked on the restraining order.

             So, for purposes of this finding[], the Court will focus
             on the harassment aspect.

      With respect to that harassment aspect, the court focused on defendant's

action of mailing the counterclaim to persons who were not involved in the

divorce litigation. The court mentioned some of the other alleged acts of

harassment only in terms of their bearing on whether defendant had a purpose

to harass. The court explained:

             [P]erhaps if you took any of those individual
             allegations in a vacuum singularly, the Court would be
             skeptical that it could conclude that there was a purpose


                                                                          A-3623-18T1
                                         8
            to harass someone on any one of those single events
            viewed in a vacuum.

                  Now, when you add up the quantity of the events,
            [it] does not mean just because there's multiple
            allegations that that automatically means there's a
            purpose to harass? Not automatically. Is it indicative
            of a purpose to harass? Perhaps.

      The judge further noted with respect to the other acts of harassment

alleged in the TRO complaint:

            The Court, if it was limited to just those incidents,
            probably could make a conclusion that those allegations
            are more in line with marital contretemps than actually
            criminal behavior, but there's one big exception and
            that's the moment that [defendant] decided to send
            copies of the answer and counterclaim to people that
            were not direct parties in this litigation.

      So far as the record before us shows, the court never ruled definitively on

whether any or all of those other alleged acts of harassment were actually

committed and if so, whether they constitute predicate acts of domestic or were,

as the court intimated, mere domestic contretemps not rising to the level of

domestic violence harassment. See Silver v. Silver, 387 N.J. Super. 112, 125

(App. Div. 2006) (explaining the PDVA was meant to address "matters of

consequence" and distinguishing those from contretemps); Peranio v. Peraino,

280 N.J. Super. 47, 55–57 (App. Div. 1995) (looking to the requirements for

harassment and concluding the conduct at issue was domestic contretemps).

                                                                         A-3623-18T1
                                       9
      The trial court did, however, make explicit witness credibility findings.

Specifically, the court found plaintiff's testimony was credible despite minor

discrepancies exposed on cross examination. In stark contrast, the court found

that defendant was "absolutely not credible," and that his asserted reasons for

mailing the counterclaim did not make sense. The court rejected, for example,

defendant's explanation that he distributed the counterclaim as a "truth seeker."

The court found instead that defendant distributed the counterclaim "because

he's angry and he wanted to send a message to [] plaintiff."

      The court also rejected defense counsel's argument that defendant had not

harassed plaintiff because she had not been fired. The court noted defendant

"knew when he sent that information to those people that there was a risk that

she was going to lose her job or something negative could happen to her." The

court also rejected defendant's explanation for why he sent the answer to

plaintiff's parents and to the coworker's wife.

      Based on those factual and credibility findings, the court concluded there

was "no justification for [] defendant's choice to send those documents other

than to harass [] plaintiff." The court thereupon found plaintiff met her burden

of establishing a predicate act of domestic violence by a preponderance of the

evidence.


                                                                         A-3623-18T1
                                       10
      The court next considered whether an FRO should be entered. The court

found defendant "by his own testimony and his demeanor on the stand"

established "there's very much a legitimate and reasonable fear of future acts of

domestic violence." Specifically, the court found "defendant clearly has not

gotten over the fact his wife has cheated on him" and concluded that "until

[defendant] starts to get a better hold of his emotions[,] . . . there is a legitimate

and reasonable fear of future acts of domestic violence." The court thereupon

issued an FRO against defendant, fined him $100, and ordered him to attend a

batterers' intervention program.

                                         III.

      Defendant contends his mailing of the counterclaim did not constitute the

predicate act of harassment. Specifically, defendant argues he did not (1)

publish anything to plaintiff; (2) make any communications to plaintiff at

inconvenient hours; (3) communicate with plaintiff in offensively coarse

language; (4) subject plaintiff to striking, kicking, shoving, or other offensive

touching, or threaten to do so; or (5) engage in any other course of alarming

conduct or repeatedly commit acts with purpose to alarm or seriously annoy.




                                                                              A-3623-18T1
                                         11
                                        IV.

      We begin our analysis by acknowledging the legal principles governing

this appeal. The scope of our review is limited. We must accept findings by the

trial court that are "supported by adequate, substantial, credible evidence."

Cesare v. Cesare, 154 N.J. 394, 412 (1998) (citing Rova Farms Resort, Inc. v.

Inv'rs Ins. Co., 65 N.J. 474, 484 (1974)). "Deference is especially appropriate

'when the evidence is largely testimonial and involves questions of credibility.'"

Ibid. (quoting In re Return of Weapons to J.W.D., 149 N.J. 108, 117 (1997)).

Deference is also particularly warranted "[b]ecause of the family courts' special

jurisdiction and expertise in family matters." Id. at 413. Accordingly, "an

appellate court should not disturb the 'factual findings and legal conclusions of

the trial judge unless [it is] convinced that they are so manifestly unsupported

by or inconsistent with the competent, relevant and reasonably credible evidence

as to offend the interests of justice.'" Id. at 412 (alteration in original) (quoting

Rova Farms Resort, Inc., 65 N.J. at 484).

      When determining whether to grant an FRO under the PDVA, the trial

court must engage in a two-step analysis. Silver, 387 N.J. Super. at 125–26.

"First, the judge must determine whether the plaintiff has proven, by a

preponderance of the credible evidence, that one or more of the predicate acts


                                                                             A-3623-18T1
                                        12
set forth in N.J.S.A. 2C:25-19(a) has occurred." Id. at 125; see also N.J.S.A.

2C:25-29(a) (providing that an FRO may only be granted "after a finding or an

admission is made that an act of domestic violence was committed"). "The

second inquiry, upon a finding of the commission of a predicate act of domestic

violence, is whether the court should enter a restraining order that provides

protection for the victim." Silver, 387 N.J. Super. at 126.

      To establish that a predicate act of domestic violence was committed, a

plaintiff must prove all the elements, including but not limited to the requisite

mental culpability state, N.J.S.A. 2C:2-2(a), of at least one of the offenses

enumerated in N.J.S.A. 2C:25-19(a). The PDVA is codified as a chapter in Title

2C, the New Jersey Code of Criminal Justice (Code). The definition of the term

"domestic violence" set forth in N.J.S.A. 2C:25-19(a) lists nineteen offenses that

are defined elsewhere in the Code. The PDVA incorporates by reference not

just the name of these nineteen offenses but also their material elements. See

N.J.S.A. 2C:1-14(h) (defining the term "element of an offense").

      We hold this basic principle of incorporation by reference in N.J.S.A.

2C:25-19(a) applies whether the elements of a listed offense are written by the

Legislature, as per usual, or are modified by the Supreme Court to conform an

otherwise vague or overbroad statute to satisfy constitutional requirements, as


                                                                          A-3623-18T1
                                       13
occurred in State v. Hoffman, 149 N.J. 564, 583 (1997) (narrowing the breadth

of catchall language in N.J.S.A. 2C:33-4(a) to avoid constitutional infirmity),

and more recently in Burkert, 231 N.J. at 263–64.

      By the same token, precedential criminal cases that construe the elements

of a listed offense apply not only in criminal prosecutions but also when that

offense is alleged to have been committed as a predicate act of domestic

violence. See, e.g., Cesare, 154 N.J. at 404 (applying the constitutionally

compelled narrowing construction announced in Hoffman, a criminal case, to a

civil domestic violence case). In a criminal prosecution, of course, the material

elements of the charged offense must be proved by the State beyond a reasonable

doubt. See N.J.S.A. 2C:1-13(a) ("No person may be convicted of an offense

unless each element of such offense is proved beyond a reasonable doubt."

(emphasis added)). In a domestic violence FRO hearing, those same material

elements must be proved by the plaintiff applying the lower preponderance of

the evidence standard.    N.J.S.A. 2C:25-29(a) ("At the [FRO] hearing the

standard for proving the allegations in the complaint shall be by a preponderance

of the evidence.").




                                                                         A-3623-18T1
                                      14
                                          V.

      We next address defendant's contention the trial court erred in ruling that

plaintiff proved by a preponderance of the evidence that defendant committed

the predicate act of harassment as defined in N.J.S.A. 2C:33-4.3 The harassment

statute consists of several sections that specify different ways of committing the

offense. Each section thus prescribes a different set of material elements that

must be proved.4


3
  The statute provides a person commits the offense of harassment "if, with
purpose to harass another," he or she:

             a. Makes, or causes to be made, a communication or
             communications anonymously or at extremely
             inconvenient hours, or in offensively coarse language,
             or any other manner likely to cause annoyance or alarm;

             b. Subjects another to striking, kicking, shoving, or
             other offensive touching, or threatens to do so; or

             c. Engages in any other course of alarming conduct or
             of repeatedly committed acts with purpose to alarm or
             seriously annoy such other person.

             [N.J.S.A. 2C:33-4.]
4
  All of the distinct variations of harassment share a common mental culpability
state, that is, that the person acted "with purpose to harass another." Thus, to
find harassment, there must be proof that a defendant's conscious object was to
"harass[,]" that is, "'annoy'; [sic] 'torment'; [sic] 'wear out'; [sic] and 'exhaust.'"
State v. Castagna, 387 N.J. Super. 598, 607 (App. Div. 2006) (quoting Webster's


                                                                               A-3623-18T1
                                         15
      Despite ruling that defendant harassed plaintiff by disseminating copies

of the counterclaim to others, the court in its oral decision did not indicate

specifically which section(s) of N.J.S.A. 2C:33-4 defendant violated. Although

we generally give substantial deference to a Family Part judge's finding, N.J.

Div. of Youth and Family Servs. v. R.G., 217 N.J. 527, 553 (2014), we can only

do so when the court's findings are sufficiently specific to allow for meaningful

review. We note plaintiff's testimony might implicate a "course of alarming

conduct" under N.J.S.A. 2C:33-4(c) but also describes communications made

"anonymously" that might conceivably fall within the purview of N.J.S.A.

2C:33-4(a). Because we cannot be certain which provision or provisions of the

harassment statute the court applied, it is necessary to remand the case for the

trial court to make more detailed findings with respect to the material elements

of the section or sections of N.J.S.A. 2C:33-4 the court relied on.

      The need for clarification of the trial court's ruling is underscored by the

Supreme Court's decision in Burkert. The Court redefined the elements of the

variation of the harassment offense set forth in N.J.S.A. 2C:33-4(c) to save that



II New College Dictionary 504 (1995)); see also J.D. v. M.D.F., 207 N.J. 458,
487 (2011) (stating that, to find a party acted with purpose to harass, there must
be "some evidence that the actor's conscious object was to alarm or annoy; mere
awareness that someone might be alarmed or annoyed is insufficient" (citing
State v. Fuchs, 230 N.J. Super. 420, 428 (App. Div. 1989))).
                                                                          A-3623-18T1
                                       16
section from constitutional vagueness and overbreadth infirmities. Burkert, 231

N.J. at 284–85. In that case, the defendant retaliated against a fellow corrections

officer and rival union official, Halton, by posting on social media Halton's

wedding photos onto which Burkert added lewd dialogue in speech bubbles over

the faces of the bride and groom. Id. at 267. This was done in retaliation for

derogatory comments about Burkert that had been posted on social media by

Halton's wife. Ibid. While characterizing the comments superimposed on the

wedding photos as "boorish, crude, utterly unprofessional, and hurtful," id. at

286, the Court recognized that defendant's conduct was expressive activity, ibid.

      The Court concluded that N.J.S.A. 2C:33-4(c) as written by the

Legislature was impermissibly vague and overbroad. Id. at 280. Rather than

strike the statute, the Court instead construed it to remediate its constitutional

infirmities, holding that "in cases based on pure expressive activity, the

amorphous terms 'alarming conduct' and 'acts with purpose to alarm or seriously

annoy' must be defined in more concrete terms consonant with the dictates of

the free-speech clauses of our Federal and State Constitutions." Id. at 284. The

Court further explained:

            Narrowly reading the terms alarm and annoy . . . will
            save the statute from constitutional infirmity. . . .



                                                                           A-3623-18T1
                                       17
                  Therefore, for constitutional reasons, we will
            construe the terms "any other course of alarming
            conduct" and "acts with purpose to alarm or seriously
            annoy" as repeated communications directed at a
            person that reasonably put that person in fear for his
            safety or security or that intolerably interfere with that
            person's reasonable expectation of privacy.

            [Id. at 284–85 (emphasis added).]

      To the extent the trial court in this case may have relied on N.J.S.A.

2C:33-4(c) to support its conclusion that defendant harassed plaintiff by

disseminating copies of the counterclaim, the court on remand must determine

whether plaintiff proved the additional elements of that offense as it was

construed in Burkert.

      We recognize that in Burkert, the Court on its own initiative reversed the

harassment conviction "because even the most indulgent view of the record

favoring the State would not support a harassment conviction under N.J.S.A.

2C:33-4(c)." Id. at 285.    The Court nonetheless recognized that "in other

circumstances a remand might be appropriate." Ibid.         We believe the case

before us presents such "other circumstances." For one thing, it is not certain

the trial court even relied on N.J.S.A. 2C:33-4(c) to conclude that defendant

committed a predicate act of domestic violence. Moreover, the decision whether

the additional elements were proven in this case may not be as clear-cut as the


                                                                         A-3623-18T1
                                       18
circumstances presented in Burkert and therefore should be made in the first

instance by the trial court. Affording the trial judge the opportunity to make

more specific findings of both fact and law seems especially appropriate

considering that a remand for further factual and legal findings is necessary in

any event to address other allegations of stalking and criminal coercion that were

not resolved in the trial court's oral decision.

      In these circumstances, we choose not to exercise original jurisdiction in

determining whether plaintiff proved that defendant committed a violation of

N.J.S.A. 2C:33-4(c). See State v. Micelli, 215 N.J. 284, 293 (2013) (noting that

Rule 2:10-5 "allow[s] [an] appellate court to exercise original jurisdiction to

eliminate unnecessary further litigation but discourage[es] [sic] its use if

factfinding is involved" (first, second. and third alterations in original) (quoting

State v. Santos, 210 N.J. 129, 142 (2012))). We note, however, the multiple

mailings at issue in this case were addressed to other persons, not to plaintiff.

The evidence nonetheless reasonably suggests defendant knew and intended that

plaintiff would learn of those communications and would feel their impact. We

therefore leave it to the trial court to determine in the first instance whether,

considering the proofs of defendant's intent, those mailings were essentially

"directed at" plaintiff within the meaning of the additional elements


                                                                            A-3623-18T1
                                        19
superimposed on N.J.S.A. 2C:33-4(c) in Burkert. We note in this regard the trial

court has already found that defendant disseminated the counterclaim because

"he wanted to send a message to [] plaintiff."

                                       VI.

      In determining that defendant harassed plaintiff, the trial court focused on

the anonymous dissemination of the counterclaim to persons who were not

involved in the divorce litigation.    The court in its oral decision did not

specifically address the other acts of harassment alleged in the TRO complaint

and described in testimony at the FRO hearing except to note that any on e of

them viewed in isolation might not establish the purpose to harass required for

all variations of the harassment offense. See supra note 4. Although the trial

court alluded to domestic contretemps, it did not specifically rule on whether

the other alleged acts constitute harassment under any of the variations of 2C:33-

4. Accordingly, on remand, the court shall determine whether plaintiff proved

by a preponderance of the evidence that defendant committed harassment by

acts other than by disseminating copies of the counterclaim. 5


5
  We note that even if the court on remand finds that defendant did not commit
a violation of N.J.S.A. 2C:33-4(c) as construed in Burkert, and even if the court
finds the acts of mailing copies of the counterclaim do not constitute harassment
under any other provision of N.J.S.A. 2C:33-4, those acts may still be relevant


                                                                          A-3623-18T1
                                       20
                                       VII.

      As we have noted, the purpose to harass is an essential element of all

variations of the harassment offense defined in N.J.S.A. 2C:33-4. See supra

note 4. Defendant contends the trial court abused its discretion in finding that

he had a purpose to harass when he disseminated copies of the counterclaim.

We disagree. In Hoffman, the Court explained that "[a] finding of a purpose to

harass may be inferred from the evidence presented," noting "[c]ommon sense

and experience may inform that determination." 149 N.J. at 577 (citations

omitted). There was ample evidence adduced at the hearing from which the trial

court could reasonably infer that defendant had a purpose to harass plaintiff.

      Notably, the trial court found defendant's testimony that he was acting as

a whistleblower to be "absolutely not credible."           The court added that

defendant's claim "can't even hold water when . . . [he] sen[t] it to [plaintiff's]

parents. That's not a whistleblower situation . . . it doesn't rise for a legitimate

reason or a good purpose other than harassment to send that to [plaintiff's]

parents." The trial court ultimately determined there was "no justification for []

defendant's choice to send those documents other than to harass [] plaintiff," and




in determining whether other alleged acts of harassment were committed with
the requisite purpose to harass.
                                                                            A-3623-18T1
                                        21
that the true reason defendant disseminated the counterclaim was because

defendant was "angry and he wanted to send a message to [] plaintiff."

      This finding was based on the trial court's credibility assessment of

defendant's live testimony to which we defer. Cesare, 154 N.J. at 412 (quoting

J.W.D., 149 N.J. at 117).

                                       VIII.

      The trial court correctly noted that an FRO may be issued based on any

one of the predicate acts listed in N.J.S.A. 2C:25-19(a). When a court chooses

to rely on a single predicate act, disregarding other acts alleged in the TRO

complaint, it runs the risk that a remand may be needed if a reviewing court

finds a problem with the lone predicate act the trial court relied on.

      In this case, the trial court's ruling focused solely on the predicate act of

harassment, and more specifically, the dissemination of the counterclaim. The

court did not make findings of fact and law with respect to plaintiff's allegations

that defendant also committed predicate acts of stalking and criminal coercion.

We instruct the court on remand to determine whether plaintiff proved either or

both of those predicate acts by a preponderance of the evidence.




                                                                           A-3623-18T1
                                       22
                                      IX.

      Although we are remanding this case for the trial court to first determine

whether defendant committed a predicate act of domestic violence—the first

step in the Silver two-step analytical process—we deem it appropriate to address

defendant's contention the trial court erred in applying the second prong of the

Silver test. That prong requires a court to consider "whether a restraining order

is necessary, upon an evaluation of the fact[or]s set forth in N.J.S.A. 2C:25 -

29(a)(1) to -29(a)(6), to protect the victim from an immediate danger or to

prevent further abuse." J.D., 207 N.J. at 475–76 (quoting Silver, 387 N.J. Super.

at 127).

      Defense counsel asserted at oral argument an FRO may be issued only if

the court finds that a defendant poses a risk of physical violence to the victim.

We reject that narrow interpretation of the PDVA. Although the prevention of

physical harm is without question one of the statute's most critical objectives,

the PDVA also protects domestic violence victims from emotional harm and

control inflicted by domestic violence offenders.       The Legislature stated

unequivocally its intent "to assure the victims of domestic violence the

maximum protection from abuse the law can provide." N.J.S.A. 2C:25-18.




                                                                         A-3623-18T1
                                      23
      The definition of domestic violence set forth in N.J.S.A. 2C:25-29(a),

moreover, expressly includes harassment under all sections of N.J.S.A. 2C:33-

4, thereby encompassing verbal, non-physical forms of harassment, subject to

the constitutional limitations explained in Burkert and Hoffman. Defendant's

contention that the term domestic violence for purposes of the second Silver

prong means physical violence is simply wrong.

      In addition, the second prong of the Silver test embraced by our Supreme

Court in J.D. refers to the need "to protect the victim from an immediate danger

or to prevent further abuse." J.D., 207 N.J. at 476 (emphasis added) (quoting

Silver, 387 N.J. Super. at 127). The disjunctive formulation indicates that an

FRO may be issued even in the absence of an "immediate danger" to the victim,

so long as the trial court finds the protections of an FRO are needed to prevent

further abuse.   The phrase "further abuse," moreover, includes the risk of

repetition of the misconduct found to constitute the predicate act of domestic

violence in the first prong of the two-pronged test.

      In this instance, we believe there is substantial evidence in the record to

support the trial court's conclusion that an FRO was needed to protect plaintiff

from further acts of domestic violence.      The court had an opportunity to

personally observe defendant as he testified and found that defendant "clearly


                                                                         A-3623-18T1
                                       24
has not gotten over the fact that his wife has cheated on him. It angers him."

The court concluded that "until [defendant] starts to get a better hold of his

emotions[,] . . . there is a legitimate and reasonable fear of future acts of

domestic violence." We defer to the Family Part judge's expertise in making

such determinations. Cesare, 154 N.J. at 412 (quoting J.W.D., 149 N.J. at 117).

      In sum, although the trial court's second-prong analysis under Silver may

be moot unless the court on remand finds plaintiff proved all the elements of at

least one predicate act of domestic violence, we believe the trial court did not

abuse its discretion in concluding that plaintiff reasonably feared that she would

be subjected to future domestic violence unless an FRO were issued.

                                       X.

      For the foregoing reasons, we vacate the FRO and remand for the trial

court to make additional findings of law and fact in accordance with this opinion.

The trial court shall act as expeditiously as practicable. We offer no view on

whether plaintiff proved by a preponderance of the evidence that defendant

committed all the material elements of at least one predicate act of domestic

violence. The trial court, on reflection, is free to reach a different conclusion

than the one originally made.




                                                                          A-3623-18T1
                                       25
      To assist the court, we direct the parties to supply it with their appellate

submissions if they have not already done so. We leave it to the discretion of

the court whether to permit or require further submissions, argument, or

presentation of evidence.

      All restraints imposed on defendant by the trial court under the FRO shall

remain in effect until the trial court renders its decision on remand. We do not

retain jurisdiction.

      Affirmed in part and reversed and remanded in part.




                                                                          A-3623-18T1
                                       26